 
 
Exhibit 10v-1


SCHEDULE OF INDEMNIFICATION AGREEMENTS FOR EXECUTIVES


In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing the Indemnification Agreement for Executives by
and between Rogers Corporation and the following employees as exhibits to this
Form 10-K because they are identical to the Form of Indemnification Agreement
for Executives (the “Form Agreement”) by and between Rogers Corporation and
certain employees, which was filed on Form 8-K on December 14, 2004.



 
1.
Michael D. Bessette

 
2.
Michael L. Cooper

 
3.
Robert C. Daigle

 
4.
Frank J. Gillern

 
5.
Debra J. Granger

 
6.
Peter G. Kaczmarek

 
7.
Mario C. Kerr

 
8.
Richard F. Marani

 
9.
Ty L. McFarland

 
10.
Paul B. Middleton

 
11.
John A. Richie

 
12.
W. David Smith

 
13.
Robert M. Soffer

 
14.
Luc Van Eenaeme

 
15.
Robert D. Wachob

 
16.
Dennis M. Loughran

 
 